Name: Council Regulation (EEC) No 1651/86 of 26 May 1986 amending Regulation (EEC) No 1970/80 laying down general implementing rules for campaigns aimed at promoting the consumption of olive oil in the Community
 Type: Regulation
 Subject Matter: consumption;  European construction;  processed agricultural produce
 Date Published: nan

 No L 145/ 10 Official Journal of the European Communities 30 . 5 . 86 COUNCIL REGULATION (EEC) No 1651/86 of 26 May 1986 amending Regulation (EEC) No 1970/80 laying down general implementing rules for campaigns aimed at promoting the consumption of olive oil in the Commu ­ nity HAS ADOPTED THIS REGULATION : Article 1 The first sentence of Article 2 of Regulation (EEC) No 1970/80 is hereby replaced by the following : The Commission shall communicate to the Council, by 31 October at the latest, the programme of measures which it anticipates undertaking in the course of the following marketing year or, where applicable, the following marketing years.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 11 (7) thereof, Having regard to the proposal from the Commission, Whereas, under Article 2 of Regulation (EEC) No 1970/80 (3) the Commission must communicate to the Council the programme of measures which it anticipates undertaking in the course of the following marketing year ; whereas experience has shown that, for reasons in connection with the effectiveness of the measures, the programme should in certain cases over a period of several marketing years ; whereas the said Regulation should therefore be amended, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1986 . For the Council The President G. BRAKS (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 133, 21 . 5. 1986, p . 8 . (3) OJ No L 192, 26 . 7. 1980, p . 5 .